
	

114 SRES 212 ATS: Condemning the attack on Emanuel African Methodist Episcopal Church in Charleston, South Carolina, and expressing encouragement and prayers for all affected by this evil assault.
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 212
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2015
			Mr. Scott (for himself, Mr. Graham, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. McConnell, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Reid, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the attack on Emanuel African Methodist Episcopal Church in Charleston, South Carolina,
			 and
			 expressing encouragement and prayers for all affected by this evil
			 assault.
	
	
 Whereas on June 17, 2015, a horrific mass shooting took place during a Bible study class at Mother Emanuel, the Emanuel African Methodist Episcopal Church in Charleston, South Carolina, where 9 innocent lives were ended in bloodshed;
 Whereas the people of the United States mourn the loss to the community and to our Nation of the individuals taken that night: State Senator Rev. Clementa Pinckney, Rev. DePayne Middleton-Doctor, Rev. Daniel Simmons Sr., Rev. Sharonda Singleton, Cynthia Hurd, Susie Jackson, Ethel Lance, Tywanza Sanders, and Myra Thompson; and
 Whereas the church, community, and State have come together to offer support, faith, and prayers for those lost and for those who will work to soothe this terrible wound and overcome the hatred and racism that led to this attack: Now, therefore, be it
		
	
 That the Senate— (1)condemns the attack of June 17, 2015, on Emanuel African Methodist Episcopal Church in Charleston, South Carolina and the hate and racist bigotry that motivated it;
 (2)offers condolences to the families and loved ones of those killed and to the staff and congregation of Mother Emanuel; and
 (3)supports community efforts towards healing from this terrible crime and nationwide efforts to overcome hatred, bigotry, and violence.
			
